COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
SUSAN COCHRAN,                                                     No. 08-15-00181-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
V.                                                                  109th District Court
                                                 §
WILLIAM SHANE COCHRAN                                           of Andrews County, Texas
                                                 §
                               Appellee.                               (TC# 19,636)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.